Ekwall, Judge:
This case was originally decided by me and reported as Reap. Dec. 5897. Thereafter a motion for rehearing was made by the defendant, which was granted. The case was submitted before Presiding Judge Oliver at Baltimore. Subsequently counsel for both parties entered into a stipulation that the case might be reassigned to a judge other than the one before whom it was submitted on circuit, which stipulation, was approved by the presiding judge, and the case assigned to me.
In the original decision I found that the value of the merchandise, which consisted of powdered myrabolam extract 60 per centum shake, imported from England, was £20 6s. 3d. per km of 1,016 kilos f. o. b. Hull, packing included, less a discount of 3 per centum, which amount represented the foreign value as defined in section 402 (c) of the Tariff Act of 1930. The only question in dispute is the amount of the discount to be allowed. The record shows that the discounts allowed on the 19 uncontrolled sales in the latter part of 1937, the date of exportation' of this merchandise, ranged from 2 to 5 per cen-tum. I therefore find that the rate of discount to be allowed from the per se price is 2 per centum, and the original decision is modified to that extent.
Judgment will be rendered accordingly.